Citation Nr: 1527020	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  07-21 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as atrial fibrillation and dysrhythmia, to include as secondary to service-connected back disability. 

[The issue of entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) is the subject of a separate decision issued simultaneously with this decision under the same docket number.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1974 to May 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The jurisdiction of the claims file rests now with the RO in St. Petersburg, Florida.  

This case was before the Board in July 2011, when it was remanded for further development.  



FINDINGS OF FACT

The Veteran's heart disorder is not etiologically related to his active duty, or to his service-connected back disability.  


CONCLUSION OF LAW

The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).  

This theory is inapplicable here as the medical records show, and the Veteran himself has stated on many occasions (see July 2005 statements, for example), that his heart disorder began in March 2004.  He has not claimed that he has had a continuous heart disorder since active service. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A.  § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2014).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran's service treatment records (STRs) are silent for the diagnosis or treatment of a heart disorder.  His March 1974 entrance examination showed no heart issues.  Similarly, his May 1978 separation examination deemed that he had no heart problems.  A July 16, 1976 treatment note showed that the Veteran complained of episodes of shortness of breath and his heart skipping beats.  He was told to abstain from coffee, soda, and cigarettes, and sent for an EKG.  The same-day EKG showed that the Veteran's heart sinus rhythm was deemed within normal limits.  There are no follow-ups or any further heart-related complaints, attesting to the fact that this was an acute issue that was not an actual heart disorder.    

The Veteran's voluminous post-service medical records, both VA and private, show sporadic treatment for what amounts to heart palpitations starting in March 2004.  

They also show a history of polysubstance abuse (cocaine, heroin, alcohol, prescription narcotics, and cigarettes) spanning decades, and that the abuse has been deemed by his health providers to have negatively affected his health.     

Only one of the treatment records speaks to the etiology of the Veteran's heart disability.  In October 2006, the Veteran came to a hospital complaining of chest pains.  The physician noted that the Veteran had a history of chest pain, fatigue, shortness of breath, palpitations, and multiple ER visits for those symptoms.  The physician related that the Veteran "had a positive dobutamine stress echo, and that catheterization (did not disclose any significant LV [left ventricular] dysfunction or coronary artery disease."  The doctor told the Veteran that he did not have significant coronary artery disease, that he had atypical symptoms, and that his heart complaints may be depression and wishing that he did not have to take the multitude of medications he was on (extensive testing performed in September 2006 showed that the Veteran's heart and all its functions were normal).  Such objective findings only provide evidence against this claim.  

The physician noted that the Veteran's cardiac issues did not warrant "any further evaluation or care" and that Veteran could take sublingual nitroglycerin if he wished, but that that medication could lower his blood pressure.
  
During a general examination in August 2007, the Veteran reported that he started having issues with palpitations and chest pain in 2004, and that they resolved within six months.  The Veteran reported that he was told that he had a heart attack in August 2006, and had a stent placed in his heart, with heart symptoms resolving since that date (a January 2007 follow-up call from a nurse to the Veteran showed that he reported that his heart palpitations have resolved).  The Veteran related that he stopped taking his medication, and his doctor has not re-started the medicines.  The examiner reported that the Veteran has had no heart symptoms since 2006, and that the Veteran's heart disorder did not limit him in his daily activities or occupationally.  The examiner did not opine as to the etiology of the Veteran's heart disorder.  

Here, the Board notes that the Veteran's medical records do not show a heart stent placement in August 2006.  Instead, they show that the Veteran's heart was catheterized in August 2006 and then again in September 2006.  In August 2006, the Veteran underwent a successful atrial flutter ablation, where a catheter was inserted to repair tissue causing the palpitations using electrical current.  In September 2006, a catheter was inserted into his heart for diagnostic purposes.  His heart was deemed normal, providing more evidence against this claim. 

As the August 2007 examiner noted, he based his report on the Veteran's self-reported history, and the Veteran appears not to have been very accurate in his descriptions of the heart-related procedures he underwent.     

In September 2008, the Veteran was given another VA examination in response to his claim for a heart disorder.  The examiner noted that despite his claim, the Veteran himself indicated that he was not claiming that his heart condition was in any way related to his back.  The Veteran further related that he believed that his heart problems started when he started taking medication for Hepatitis-C (which is not service-connected).  The examiner opined that there was no evidence that that Veteran's heart disorder was related to his service-connected back disability or to his service in general, providing more evidence against this claim. 

The Board notes that the Veteran has been considered disabled by the Social Security Administration (SSA) effective June 2003, with a primary diagnosis of "disorders of the back" and secondary of "affective or mood disorders."  No heart disorder diagnosis has been taken into account by the SSA.  

In sum, none of the treatment records, private or VA, attributed the Veteran's heart disorder to his active service, or to his service-connected back disability.  One of the medical opinions has stated that the Veteran does not actually have a separate heart disability, but that his symptoms are part of his depressive disorder (for which he already receives VA compensation).  All medical documentation shows that the Veteran's heart disorder was never more serious than chest pain and heart palpitations.   

Evidence of record also includes statements from the Veteran asserting a present heart disability and a causal connection between his claimed heart disorder and his service-connected back disability. 

Here, the Board acknowledges that the Veteran has repeatedly claimed service connection for a heart disorder, and submitted personal statements tying his heart disorder to his back disability.  Simultaneously, the Veteran himself has denied having any back-related heart issues, stating that his heart disorder started when he started taking medication to treat hepatitis-C, a disability not related to service. 

Simply stated, the Veteran's own contentions are not always clear. 

In any event, lacks the competence to diagnose any heart disorders which he experiences, or opine as to their etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2014).  Assessment of a heart disorder diagnosis requires an evaluation by a specialist, and not lay observation.  It follows that the Veteran is not competent to assert that he experiences a heart disorder which is related to his service, or any service-connected disabilities.  A specific heart disorder is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  As alluded to, the determination of both the diagnosis and etiology of heart disorders must be made by a medical professional.  This requires medical expertise that the Veteran does not possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements regarding a purported etiology of his heart disorder are found to lack competency.  Moreover, the Board finds that the medical evidence against the claim, and it probatively outweighs the Veteran's unsubstantiated lay testimony to the contrary. 

For the foregoing reasons, the claim of entitlement to service connection for a heart disorder must be denied.  The criteria for entitlement to service connection for the claimed disability have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in July 2007, May 2008, and January 2013 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to service connection for a heart disorder, claimed as atrial fibrillation and dysrhythmia, to include as secondary to service-connected back disability, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


